FILED
                            NOT FOR PUBLICATION                              JUL 21 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10424

               Plaintiff - Appellee,              D.C. No. 4:09-cr-01082-FRZ

  v.                                              MEMORANDUM *

FAUSTO ANTONIO FABIAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Fausto Antonio Fabian appeals from his guilty-plea conviction and 48-

month sentence for reentry following deportation, in violation of 8 U.S.C.

§ 1326(a). Pursuant to Anders v. California, 386 U.S. 738 (1967), Fabians’

counsel has filed a brief stating there are no grounds for relief, along with a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief of

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10424